EXHIBIT 10.13

AMENDED AND RESTATED MANAGEMENT AGREEMENT

between

 

1. PIERIS AG, Lise-Meitner-Straße 30, 85354 Freising-Weihenstephan, represented
by its Supervisory Board

- hereinafter referred to as the “Company”-

and

 

2. Stephen S. Yoder, Herterichstrasse 65a, 81479 München

- hereinafter referred to as the “Executive”-

- Company and Executive herein collectively also referred to as the “Parties” -

R E C I T A L S

WHEREAS, by resolution adopted by the Supervisory Board on December 17, 2009,
the Executive was appointed to the Management Board to serve as Chairman of the
Management Board (Vorstandsvorsitzender) of the Company for a term from
January 1, 2010 to December 31, 2014.

WHEREAS, Pieris Pharmaceuticals, Inc., a Nevada corporation (“Pieris US”),
effective as of December 17, 2014 (the “Effective Date”), will acquire all
shares of the Company (“Acquisition Transaction”) making the Company a wholly
owned subsidiary of Pieris US (the “Effective Date”). The Executive has entered
into a separate employment agreement with Pieris US as of the Effective Date
(the “US Employment Agreement”).

WHEREAS, the Company desires to continue to employ Executive as a member of the
management board (Vorstand) pursuant to the terms of this Amended and Restated
Management Agreement effective as of December 17, 2014 (the “Amended and
Restated Management Agreement”) and Executive desires to accept such employment,
subject to the terms and conditions contained in this Agreement. This Agreement
shall replace and lift the current management agreement between the Company and
the Executive dated August 30, 2009 as amended on March 12, 2012 except for any
bonus to be paid, if any, pursuant to Section 4(2) solely for the year ended
December 31, 2014.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein, and for other good and valuable consideration, the receipt and adequacy
of which is hereby acknowledged, the Parties agree as follows:

1. Employment.

(a) Term of Agreement. This Agreement shall become effective on the Effective
Date immediately after the closing of the Acquisition Transaction and shall
continue unless terminated in accordance with the terms and conditions contained
in Sections 3 and 4 of this Agreement (the “Term”).

(b) Position and Duties. The Executive shall be employed as Chairman of the
Management Board (Vorstandsvorsitzender) and bear the title “Chief Executive
Officer”. In conjunction with the other appointed members of the Management
Board, the Executive shall conduct the affairs of the Company with the due care
and diligence of a prudent and conscientious business manager pursuant to the
provisions of law, the Articles of Incorporation, the Rules of Procedure for the
Management Board as issued by the Supervisory Board, a plan for the allocation
of duties, and this Agreement. The Executive shall always act exclusively for
the good of the Company and of any enterprises affiliated with it in the future
and shall, to be best of his ability, support and promote its interests and
objectives, in particular the enhancement of the Company’s profits and
shareholder value. The Executive is obligated to assume, upon demand by the
Supervisory Board, Supervisory Board mandates or a seat in similar supervisory
bodies in other companies that are affiliated with the Company as well as
managerial functions at subsidiaries or enterprises affiliated with the Company.
He shall resign from such positions at any time upon demand by the Supervisory
Board, and no later than upon the termination of his appointment as the Chief
Executive Officer of Pieris US.

(c) Location. Executive shall perform services for the Company at the Company’s
registered seat.

2. Compensation and Related Matters.

(a) Base Salary. Executive’s annual base gross salary (“Base Salary”) will be
$375,000 in U.S Dollars or denominated in Euro pursuant to the respective spot
rate at payment, less payroll deductions and all required withholdings, payable
in twelve (12) equal monthly installments through transfer to the account to be
designated by the Executive with a bank located within Germany. The
aforementioned installments will be paid the last day of each month and in
accordance with normal payroll practices at Company. The Supervisory Board or a
committee of the Supervisory Board shall review Executive’s Base Salary
periodically and any adjustments to Executive’s Base Salary, if any, will be
made solely at the discretion of the Supervisory Board or a committee of the
Supervisory Board.

 

-2-



--------------------------------------------------------------------------------

(b) Bonus. Executive shall also be eligible for an annual discretionary bonus of
up to 40% of Executive’s then-Base Salary (the “Target Bonus Amount”) as
determined by the Supervisory Board or a committee of the Supervisory Board in
its sole discretion, based upon the Supervisory Board’s or a committee of the
Supervisory Board’s evaluation (in its sole discretion) of the achievement of
specific individual and/or Company-wide performance goals as chosen and
determined by the Supervisory Board or a committee of the Supervisory Board in
its sole discretion. The annual discretionary bonus, if any, shall be payable,
less authorized deductions and required withholdings, no later than March 15th
of the calendar year immediately following the calendar year in which it was
earned. The Target Bonus Amount of any annual discretionary bonus for which
Executive is eligible shall be reviewed by the Supervisory Board or a committee
of the Supervisory Board from time to time.

(c) Benefits. During the Term, the Company shall provide Executive with coverage
under all employee benefit programs, plans and practices as are in effect from
time to time and which Company, makes available from time to time to its senior
executive officers, with at least the same opportunity to participate as the
other senior executive officers of Company including, without limitation, if
applicable, retirement, pension, medical, dental, hospitalization, life
insurance, short and long term disability, accidental death and dismemberment
and travel accident coverage; provided, however, that notwithstanding the
foregoing, Company shall only be responsible for 50% of the total cost of health
insurance for Executive’s spouse and children while Executive remains employed
outside the United States pursuant to this Agreement.

(d) Vacation and Fringe Benefits. Executive shall be entitled to four (4) weeks
paid vacation in each calendar year (pro-rated as necessary for partial calendar
years during the Term). Executive may take his vacation at such times consistent
with the vacation policies as are in effect from time to time with respect to
senior executive officers. Executive shall be entitled to the perquisites and
fringe benefits which the Company make available from time to time to its senior
executive officers, commensurate with Executive’s position with the Company. If
the Executive is unable to use some or all of his vacation time by year’s end
owing to business or personal reasons, he remains entitled to said vacation time
by March 31 of the subsequent year. If some or part of the vacation time cannot
be used by that date owing to business reasons, the vacation claim lapses. The
vacation shall be compensated according to the salary pursuant to this
Section 2.

(e) Working Hours. Executive shall dedicate his entire working capacity to the
Company and its Affiliates, at least 40 hours a week. The duration and the
starting and finishing times of the daily working hours shall be determined by
the Executive himself according to his set task within the respectively valid
local working hours regulations, in which respect he must take account of
operational interests and the respectively valid Company regulations. The
Executive is obliged to do overtime or additional work. Overtime is to be done
as is required by the situation-related scope of work and in so far as this is
legally permissible. The additional work is compensated by the regular salary
according to this Section 2.

 

-3-



--------------------------------------------------------------------------------

(f) Temporary Incapacity to Work. The Executive shall notify the Company without
delay of every instance of the temporary incapacity to work and its probable
duration. On request, the reasons for the temporary inability to work must be
indicated. If the Executive is unable to work on account of the temporary
incapacity to work due to illness for which he is not responsible, then the
Company shall continue to pay his remuneration for a period of 3 (three) months.
Reimbursements made by third parties to this effect will be deducted. The
Executive shall assign his entitlement to compensation to the Company if he
sustains injury at the hands of a third party and the Company continues to pay
his salary in the case of illness. He is obliged to provide the Company without
delay with all the information necessary to pursue said claims. The Executive
shall remain obliged to pursue all claims against third parties.

(g) Business Expenses. During the Term, the Company shall reimburse Executive
for all reasonable business expenses incurred in the conduct of Executive’s
duties hereunder in accordance with the applicable expense reimbursement
policies. The expenses shall in each case be documented in accordance with tax
law, unless flat-rate amounts permitted under tax law are settled.

(h) Automobile Allowance. While employed outside the United States pursuant to
this Agreement, Company shall provide Executive with a reasonable monthly
automobile allowance for a car in connection with the performance of his duties
under this Agreement. Subject to reasonable documentation thereof, Company shall
reimburse Executive for all reasonable expenses related to such automobile,
including, without limitation, maintenance and repairs, insurance, gasoline,
tolls, and parking-related fees and the Company shall withhold from such payment
all amounts required to be deducted or withheld under applicable law. The
Executive bears the taxes of private usage.

(i) Relocation and Housing. In the event that Executive relocates to the United
States, the Company will pay or reimburse Executive for the reasonable costs and
expenses in an amount not to exceed $25,000 in U.S Dollars to cover moving and
relocation expenses, temporary living expenses and one family house hunting trip
(“Relocation Expenses”) and the Company shall withhold from such payment all
amounts required to be deducted or withheld under applicable law. All Relocation
Expenses will be paid within 30 days of Executive’s submission of documentation
of those expenses. If Executive terminates his employment other than for a
Covered Termination prior to the second anniversary of the earlier of the
relocation or the initial payment of the Relocation Expenses the Executive
expressly acknowledges and agrees that the Executive shall reimburse the Company
for the pro-rated net amount of all Relocation Expenses received within thirty
days following such termination.

 

-4-



--------------------------------------------------------------------------------

3. Termination.

(a) Term. This Agreement commences on the Effective Date and is subject to the
condition precedent of the occurrence of the Acquisition Transaction. It is
entered into for a fixed term running to the first (1st) anniversary of the
Effective Date, provided, however, that this Agreement shall automatically
expire upon expiration of the US Employment Agreement. By no later than 90 days
prior to the expiration of this Agreement, except where the US Employment
Agreement has already expired or termination notice has been given under the US
Employment Agreement or this Agreement, the chairman of the Supervisory Board
shall inform the Executive whether the Supervisory Board has reappointed the
Executive as member of the Management Board and whether it is prepared to extend
the contract of employment with him in keeping with the term of the
reappointment or to enter into a new contract of employment subject to different
terms and conditions. The Executive shall thereupon state within 30 days whether
he accepts the reappointment and is prepared to agree to the terms and
conditions offered for the continuation or renewal of the contract of
employment.

(b) Termination. Both Parties may ordinarily terminate (ordentlich kündigen)
this Agreement upon ninety (90) calendar days’ notice or upon such shorter
notice as Executive and the Company shall agree, to the respective other Party.
The termination of this Agreement for cause (außerordentliche Kündigung) remains
unaffected for both Parties. Any notice of termination shall be provided in
writing. In each case of termination, the Company may, at its own discretion,
and independently of the effectiveness of the termination and with reservation
of its other rights, release the Executive from his activity for the Company or
entrust him with other responsibilities that may be regarded as appropriate with
respect to the professional qualifications of the Executive.

4. Obligations upon Termination of Employment.

(a) Executive’s Obligations.

(i) Confidentiality. Executive shall not during the Term and thereafter, without
the prior written consent of the Company, knowingly (i) divulge, disclose or
make accessible any Confidential Information (as defined below) to any other
person, firm, partnership, corporation or other entity or (ii) use any
Confidential Information for his own purposes or for the benefit of any other
person, firm, partnership, corporation or other entity (other than the Company),
except (x) during the Term, in the business of and for the benefit of the
Company or (y) when required to do so by a court of competent jurisdiction, by
any governmental agency having supervisory authority over the business of the
Company, or by any administrative body or legislative body (including a
committee thereof) with jurisdiction to order Executive to divulge, disclose or
make accessible such Confidential Information or by state, federal, foreign or
local law, rule or

 

-5-



--------------------------------------------------------------------------------

regulation; provided that, in the event that Executive is so required to
disclose Confidential Information, Executive shall, prior to making any such
disclosure, provide the Company with prompt written notice of such requirement
so that the Company may seek an appropriate protective order. For purposes of
this Agreement, “Confidential Information” shall mean all confidential Company
data, analyses, reports, interpretations, forecasts, documents and information
concerning the affairs of the Company and its Affiliates, including, without
limitation, confidential financial data, strategic business plans, computer
programs and documentation, product development data (or other proprietary
product data), customer lists and customer information, discoveries, practices,
policies, processes, methods, marketing plans, prospects, opportunities and
other proprietary information in whatever form, tangible or intangible; provided
that Confidential Information shall not include (x) information that has become
generally available to the public other than as a result of disclosure by
Executive in a manner violative of this Section 4, or (y) information that is
rightly received by Executive without restriction on disclosure from a third
party legally entitled to possess and disclose such information without
restriction (other than information that Executive may learn or has learned by
reason of his association with any Affiliate). Upon conclusion of the Term or at
any point prior on request of the Company, Executive shall immediately return to
the Company all Confidential Information, including copies, reproductions and
summaries thereof, in his possession and shall erase all such Confidential
Information from all media in his possession, and, if the Company so requests,
shall certify in writing that he has done so. All Confidential Information is
and shall remain the property of the Company and its Affiliates.

(ii) Non-Competition. During the Term and twelve (12) months thereafter,
Executive agrees that, without the prior written consent of the Supervisory
Board (which the Supervisory Board may grant or withhold in its discretion): he
shall not, directly or indirectly, either as principal, manager, agent,
consultant, officer, stockholder, partner, investor; lender or employee, or in
any other capacity (and whether or not for compensation) carry on, be engaged in
or employed by, be a consultant or provide assistance to or have any financial
interest in, any Competing Entity, except that it will not be deemed a breach of
this Section 4(a)(iii) if Executive is an investor or stockholder of not more
than two (2%) percent of the equity securities of any entity.

(iii) Non-Solicitation. During the Term and for twelve (12) months thereafter,
Executive agrees that, without the prior written consent of the Supervisory
Board, he shall not, on his own behalf or on behalf of any person or entity,
directly or indirectly, (a) solicit for employment any employee who has been
employed by the Company or any Affiliate at any time during the twelve
(12) months immediately preceding such solicitation or offer or (b) solicit for
the business of or provide services to any client, customer, or vendor of the
Company or any Affiliate for which he or any subordinate provided services
during the Term.

 

-6-



--------------------------------------------------------------------------------

(iv) Intellectual Property. All Intellectual Property (as defined below) and
Technology (as defined below) created, developed, obtained or conceived of by
Executive during the Term, and all business opportunities presented to Executive
during the Term shall be owned by and belong exclusively to the Company,
provided that they directly relate to the business of the Company, as of the
date of such creation, development, obtaining or conception, and Executive shall
(i) promptly disclose to the Company any such Intellectual Property or
Technology or any viable business opportunity presented by a third party to
Executive during the Term and which the Company has not rejected and
(ii) execute and deliver to the Company, without additional compensation, such
instruments (such as assignments of any Intellectual Property to the Company) as
the Company may require from time to time to evidence its ownership of any such
Intellectual Property or Technology or business opportunity. For purposes of
this Agreement, (x) the term “Intellectual Property” shall mean and include any
and all trademarks, trade names, service marks, service names, patents,
copyrights and applications therefor and (y) the term “Technology” shall mean
and include any and. all trade secrets, proprietary information, inventions,
discoveries, know-how, formulae, processes and procedures. Such assignment or
license shall be deemed compensated by the remuneration according to this
Agreement. The German Employee Invention Act (Arbeitnehmererfindungsgesetz)
shall not apply.

(v) Non-disparagement. During the Term and at all times thereafter, Executive
shall not make, or cause to be made, any statement or communicate any
information (whether oral or written) that disparages or reflects negatively on
the Company or its Affiliates, officers, directors, board members, investors,
shareholders, agents or employees.

(vi) Response to Legal Process. Executive may respond to a lawful and valid
subpoena or other legal process but shall give the Company the earliest possible
notice thereof, and shall, as much in advance of the return date as possible,
make available to the Company and its counsel the documents and other
information sought, and shall assist such counsel in resisting or otherwise
responding to such process.

(vii) Survival of Provisions. The provisions of this Section 4 shall survive the
termination or expiration of the applicable Executive’s employment with the
Company and shall be fully enforceable thereafter. If it is determined by a
court of competent jurisdiction that any restriction in this Section 4 is
excessive in duration or scope or is unreasonable or unenforceable under the
laws of that jurisdiction, it is the intention of the parties that such
restriction may be modified or amended by the court to render it enforceable to
the maximum extent permitted by the law of that jurisdiction.

 

-7-



--------------------------------------------------------------------------------

5. Miscellaneous Provisions.

(a) Withholdings and Offsets. The Company shall be entitled to withhold from any
amounts payable under this Agreement any federal, state, local or foreign
withholding or other taxes or charges which the Company is required to withhold.
The Company shall be entitled to rely on an opinion of counsel if any questions
as to the amount or requirement of withholding shall arise. The Executive
undertakes to repay any overpayments of salary, including claims arising from
the incorrect calculation of taxes and voluntary benefits, to the Company
without delay. The Executive waives in this respect the assertion of a plea of a
loss of enrichment according to § 818 (3) of the German Civil Code (Bürgerliches
Gesetzbuch).

(b) Waiver. No provision of this Agreement shall be modified, waived or
discharged unless the modification, waiver or discharge is agreed to in writing
and signed by Executive and by an authorized officer of the Company (other than
Executive). No waiver by either party of any breach of, or of compliance with,
any condition or provision of this Agreement by the other party shall be
considered a waiver of any other condition or provision or of the same condition
or provision at another time.

(c) Amendments or Modifications. Amendments or modifications to this Agreement
require written form to be effective. The same shall apply to a modification or
abrogation of this written form requirement.

(d) Choice of Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws of the Federal Republic of Germany
without reference to the conflict of law.

(e) Severability. In case single provisions of this Agreement are or prove to be
invalid or not enforceable or in case this Agreement should contain gaps, the
binding force and effectiveness of the other provisions of this Agreement shall
remain un-affected. The invalid or unenforceable provision shall be replaced by
such provision(s) which the parties would have foreseeably agreed upon had they
had knowledge of the invalidity, unenforceability or the gap as of the time of
the signing of this Agreement. Should a provision be or prove to be invalid for
the stipulated extent and scope of the respective obligation contained therein,
the scope and extent of such obligation shall be adjusted to match the legally
admissible extent and scope of obligation.

(f) Interpretation; Construction. The headings set forth in this Agreement are
for convenience of reference only and shall not be used in interpreting this
Agreement.

 

-8-



--------------------------------------------------------------------------------

This Agreement has been drafted by legal counsel representing the Company, but
Executive has been encouraged to consult with, and has consulted with,
Executive’s own independent counsel and tax advisors with respect to the terms
of this Agreement. The parties hereto acknowledge that each party hereto and its
counsel has reviewed and revised, or had an opportunity to review and revise,
this Agreement, and any rule of construction to the effect that any ambiguities
are to be resolved against the drafting party shall not be employed in the
interpretation of this Agreement.

(g) Priority of This Agreement. In case of differences between this Agreement
and the US Employment Agreement, this Agreement shall prevail over the US
Employment Agreement.

6. Definition of Terms. The following terms referred to in this Agreement shall
have the following meanings:

(a) Affiliates. “Affiliates” means the definition pursuant to §§ 15 et seq.
German Stock Corporation Act (Aktiengesetz) which includes, without limitation,
Pieris U.S. for so long as the Company is a wholly-owned subsidiary thereof.

(b) Competing Entity. “Competing Entity” shall mean any person or entity which
is engaged in any phase of the business of developing, manufacturing and
marketing of products which compete with the Company and/or any of its
Affiliates.

(c) Competing Position. “Competing Position” shall mean engaging, directly or
indirectly, in any manner or capacity, as adviser, principal, agent, affiliate,
promoter, partner, officer, director, employee, stockholder, owner, co-owner,
consultant, or member of any association or otherwise, in any Competing Entity..

(Signature page follows)

 

-9-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year set forth
below.

 

Pieris AG   By:  

/s/ Chau Q. Khuong

  Name:   Chau Q. Khuong   Title:   Chairman of the Supervisory Board  
EXECUTIVE    

/s/ Stephen S. Yoder

  Name:   Stephen S. Yoder

Signature Page to Amended and Restated Management Agreement